DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow et al. (US 2016/0027989) in view of Maruyama et al. (US 2007/0080608).
With respect to claim 1, Ludlow et al. discloses a vibration device (Fig 3), comprising: a first elastic plate (item 16) having first and second end portions (Fig 3), and first and second surfaces facing each other and connecting the first and second end portions (Fig 3); a first base member (item 22’) laminated to the first surface of the first elastic plate at the second end portion thereof (Fig 3); a piezoelectric vibration element (item 20’) on at least one of the first and second surfaces of the first elastic plate (Fig 3); and first and second bonding portions (items 12 and 14a) bonding the first elastic plate and the first base member to each other on a portion where the first elastic plate and the first base member are laminated to each other (Fig 3; Paragraphs 8 and 36).

Maruyama et al. teaches a piezoelectric vibration element in which the second bonding portion is located closer to the first end portion of the first elastic plate than the first bonding portion (Figs 4B, 5A, and 6, wherein the bonding portions are positioned at varying distances from the end of the vibration plate).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the arrangement of bonding portions of Maruyama et al. with the piezoelectric vibration device of Ludlow et al. for the benefit of providing greater ease of access for the plurality of electrical connection points (Fig 6 and paragraph 145 of Maruyama et al.) and as it has been held that the mere shifting of the location of components of a device is obvious (In re Japikse, 86 USPQ 70).
With respect to claim 2, the combination of Ludlow et al. and Maruyama et al. discloses the vibration device according to claim 1. Ludlow et al. discloses that in a plan view of the vibration device, the first elastic plate has a length direction connecting the first end portion with the second end portion, and a width direction perpendicular to the length direction (Fig 3). Maruyama et al. discloses that the vibration device includes a plurality of first bonding portions along the width direction, and a plurality of second bonding portions along the width direction (Figs 6 and 11).
With respect to claim 3, the combination of Ludlow et al. and Maruyama et al. discloses the vibration device according to claim 2. Maruyama et al. discloses that the plurality of second bonding portions are not in contact with each other (Figs 6 and 11).
With respect to claim 4, the combination of Ludlow et al. and Maruyama et al. discloses the vibration device according to claim 3. Maruyama et al. discloses that the plurality of second bonding portions are provided at equal intervals (Figs 6 and 11).
With respect to claim 6, the combination of Ludlow et al. and Maruyama et al. discloses the vibration device according to claim 1. Ludlow et al. discloses that in a plan view of the vibration device, a portion of the second bonding portion closest to the first end portion is curved (Fig 3).
With respect to claim 13, the combination of Ludlow et al. and Maruyama et al. discloses the vibration device according to claim 1. Ludlow et al. discloses that the first base member is a second elastic plate (item 22’) facing the first elastic plate (Fig 3), the first elastic plate has a planar portion including the first end portion, a laminated portion that is laminated to the second elastic plate (Fig 3), and a connecting portion (item 18’) that connects the planar portion with the laminated portion, and the laminated portion extends from the connecting portion in a direction opposite to the first end portion, and the first surface is parallel in the laminated portion and the planar portion (Fig 3).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow et al. in view of Maruyama et al. and Kagayama et al. (US 2011/0095649).
With respect to claim 5, the combination of Ludlow et al. and Maruyama et al. discloses the vibration device according to claim 1.
Ludlow et al. does not disclose that a thickness of the first base member is larger than a thickness of the first elastic plate at least in the portion where the first elastic plate and the first base member are laminated to each other.

Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the relative thickness of the base of Kagayama et al. with the piezoelectric vibration device of Ludlow et al. for the benefit of providing improved structural support for the vibration plate (Fig 3 of Kagayama et al.).
With respect to claim 15, the combination of Ludlow et al. and Maruyama et al. discloses the vibration device according to claim 1.
Ludlow et al. does not disclose that the first elastic plate is made of metal.
Kagayama et al. teaches a piezoelectric vibration element in which the first elastic plate is made of metal (Paragraph 35).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the metal elastic plate of Kagayama et al. with the piezoelectric vibration device of Ludlow et al. for the benefit of reducing mechanical losses (Paragraph 35 of Kagayama et al.).
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow et al. in view of Maruyama et al. and Fujiwara et al. (US 2008/0049955).
With respect to claim 7, the combination of Ludlow et al. and Maruyama et al. discloses the vibration device according to claim 1.

Fujiwara et al. teaches a piezoelectric vibration device in which the first and second bonding portions are portions where the first elastic plate and the first base member are welded to each other (Paragraph 28).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the welding of Fujiwara et al. with the piezoelectric vibration device of Ludlow et al. for the benefit of providing an improved bond and structural integrity for the connection elements (Paragraph 28 of Fujiwara et al.).
With respect to claim 9, the combination of Ludlow et al. and Maruyama et al. discloses the vibration device according to claim 1.
Ludlow et al. does not explicitly disclose that the first and second bonding portions are made of a member separate from the first elastic plate, and the first and second bonding portions penetrate the first elastic plate and the first base member.
Fujiwara et al. teaches a piezoelectric vibration device in which the first and second bonding portions (connection element formed between items 13C and 14C) are made of a member separate from the first elastic plate, and the first and second bonding portions penetrate the first elastic plate (item 13A) and the first base member (item 14).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the penetrating bonding portions of Fujiwara et al. with the piezoelectric vibration device of Ludlow et al. for the benefit of providing electrical .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow et al. in view of Maruyama et al. and Oh et al. (US 2014/0070667).
With respect to claim 10, the combination of Ludlow et al. and Maruyama et al. discloses the vibration device according to claim 1.
Ludlow et al. does not disclose a mass adding member attached to the first end portion of the first elastic plate.
Oh et al. teaches a piezoelectric vibration device including a mass adding member (item 150) attached to the first end portion of the first elastic plate (Fig 1).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the mass adding member of Oh et al. with the piezoelectric vibration device of Ludlow et al. for the benefit of enhancing the vertical vibrations of the elastic plate (Paragraph 55 of Oh et al.).
With respect to claim 11, the combination of Ludlow et al., Maruyama et al., and Oh et al. discloses the vibration device according to claim 10. Ludlow et al. discloses that the first base member (item 22’) is a second elastic plate (Fig 3, wherein the plate 22’ inherently has a degree of elasticity).
With respect to claim 12, the combination of Ludlow et al., Maruyama et al., and Oh et al. discloses the vibration device according to claim 11. Oh et al. discloses that a surface of the mass adding member facing the second elastic plate has an inclined surface (Fig 2, wherein the surface between weight 150 and weight adding portion 152 is inclined).
Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest “wherein in a plan view of the vibration device, the first bonding portion and the second bonding portion are in contact with each other” in combination with the remaining elements of claim 8. The prior art does not disclose or suggest “a second base member laminated to the first surface of the first elastic plate at the first end portion thereof; and third and fourth bonding portions bonding the first elastic plate and the second base member to each other on a portion where the first elastic plate and the second base member are laminated to each other, the fourth bonding portion located closer to the second end portion of the first elastic plate than the third bonding portion” in combination with the remaining elements of claim 14.
Response to Arguments
Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive. Applicant argues that Ludlow does not disclose first and second bonding portions that bond the elastic plate and the base member to each other. However, as shown in figure 3, and described in paragraphs 8 and 36, the partial electrodes on both the elastic plate and covers (base members) are bonded to each other.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837